                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION




                                                 Case No.: 5:19-cv-00560-BO
TIFFANY MCGINITY,
                                                 [PROPOSED] ORDER GRANTING
           Plaintiff,                            STIPULATION OF DISMISSAL OF
                                                 USAA FEDERAL SAVINGS BANK
      v.                                         WITH PREJUDICE


USAA FEDERAL SAVINGS BANK,
           Defendant.



      Upon review of the Parties’ Stipulation of Dismissal with Prejudice of Defendant

USAA Federal Savings Bank (“USAA”), and good cause appearing

      IT IS ORDERED that the Stipulation is GRANTED

      The above-entitled matter is hereby dismissed, with prejudice, as to USAA, with the

parties to bear their own attorneys’ fees and cost. The Clerk shall terminate Defendant

USAA as a party in this action.



IT IS SO ORDERED.

ENTERED this            day of September 2020.



                                    UNITED STATES DISTRICT COURT JUDGE




        Case 5:19-cv-00560-BO Document 33-1 Filed 09/23/20 Page 1 of 1
                                            -1-
